1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 GARY STRIPLING and LOUISE PARTEN,
 8 f/k/a LOUISE STRIPLING,

 9          Plaintiffs-Appellees,

10 v.                                                             NO. 28,729, 28,942 & 28,988
11                                                                (Consolidated)

12 SHAUNA, INC., dba
13 SOLITAIRE HOMES,

14          Defendant-Appellant,

15 Joined with

16 GARY STRIPLING and LOUISE PARTEN,
17 f/k/a LOUISE STRIPLING,

18          Plaintiffs-Appellees,

19 v.

20   SHAUNA, INC.,
21   GEORGE and SHARI SULIMA,
22   SOLITAIRE HOLDINGS, LLC,
23   DIAMOND HOME TRANSPORT, INC., and
24   SOLITAIRE HOME TRANSPORT, L.P.,

25          Defendants-Appellants,
 1 and

 2 SOLITAIRE HOLDINGS, LLC,

 3         Garnishee-Appellant.

 4 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 5 Thomas J. Hynes, District Judge

 6   Feferman & Warren
 7   Charles Parnall
 8   Susan Warren
 9   Richard Feferman
10   Albuquerque, NM

11 for Appellees

12 Vance, Chavez & Associates, LLC
13 James A. Chavez
14 Albuquerque, NM

15 for Appellants

16   Moses, Dunn, Farmer & Tuthill, P.C.
17   Terry D. Farmer
18   Mark A. Glenn
19   Jason M. Wexler
20   Albuquerque, NM

21 for Solitaire Holdings, LLC


22                             MEMORANDUM OPINION

23 GARCIA, Judge.

24         This case initially presented the issue of whether two separate cases were joined
 1 and consolidated by the district court for purposes of enforcement and collection. In

 2 the first lawsuit, a judgment was entered against Shauna, Inc., and in favor of the

 3 Striplings.   In the second lawsuit, the       judgment contained unique language

 4 specifically entitling the Striplings to collect their first judgment against additional

 5 parties. The additional parties were the Sulimas, who owned Shauna, Inc. The

 6 Sulimas were not parties in the first lawsuit involving fraud committed by Shauna,

 7 Inc., but were parties in the second lawsuit dealing with fraudulent transfers from

 8 Shauna, Inc., committed by the Sulimas. The first issue we must resolve deals with

 9 the finality of the district court’s orders entered in the two lawsuits. These orders

10 addressed a writ of garnishment in the first lawsuit and joinder of the two lawsuits.

11 The issue of standing also became ripe in this matter when George Sulima, the only

12 remaining judgment debtor in the second lawsuit, failed to file any briefs and

13 abandoned his appeal. We recognize the unique factual and procedural circumstances

14 presented in this case.     We hold that the district court’s orders dealing with

15 garnishment and joinder shall be recognized as final for the purposes of this appeal.

16 We further hold that, as garnishee, Solitaire does not have standing to attack the

17 consolidated judgment and writ of garnishment entered against George Sulima, the

18 judgment debtor. As a result, Solitaire did not have standing to appeal the district

19 court’s rulings regarding the joinder of the two cases. We affirm.


                                              2
 1 BACKGROUND AND PROCEDURAL HISTORY

 2        This case had a complicated procedural history. In 2003, Plaintiffs, the

 3 Striplings, initiated an arbitration and a lawsuit (the 2003 Case) that involved fraud

 4 claims regarding the sale of a mobile home by Shauna, Inc., (Shauna). Shauna was

 5 a wholly-owned entity of George and Shari Sulima (the Sulimas). The Striplings

 6 prevailed in the 2003 Case, and the district court entered judgment solely against

 7 Shauna (the 2003 Judgment). Before the 2003 Judgment was entered, however,

 8 Shauna transferred significant portions of its assets and other funds to the Sulimas and

 9 to Solitare Holdings, LLC (Solitaire), a related business entity. As a result of these

10 transfers, the Striplings were unable to collect the full amount of the 2003 Judgment

11 against Shauna. In 2006, the Striplings initiated a separate fraudulent transfer lawsuit

12 (the 2006 Case) against Shauna and additional defendants, including the Sulimas and

13 Solitaire. Solitaire was dismissed by stipulation from the 2006 Case prior to trial.

14 Again, the Striplings prevailed in the 2006 Case and, on May 6, 2008, a judgment for

15 fraudulent conveyance was entered against Shauna and the Sulimas individually (the

16 2006 Judgment). The 2006 Judgment did not award a specific monetary damage

17 amount in favor of the Striplings. Instead, the district court awarded the Striplings the

18 right to collect the 2003 Judgment against the Sulimas as follows:

19             Plaintiffs are entitled to collect from George Sulima and Shari
20        Sulima, jointly and severally, [the 2003 Judgment], in favor of Plaintiffs

                                               3
 1        and against Shauna, Inc., in the action filed in this judicial district and
 2        entitled Stripling v. Shauna, D-1116-200300169, [the 2003 Case].

 3 (emphasis added). The 2006 Judgment did not award any damages against the

 4 remaining three defendants, one of the three being Solitaire. As part of the 2003 Case,

 5 the district court entered an additional arbitration award of attorney fees in favor of

 6 the Striplings on July 23, 2008 (the Judgment Awarding Attorney Fees). On August

 7 20, 2008, the district court issued a sua sponte order of joinder (the Order of Joinder)

 8 to formally join the 2003 Case with the 2006 Case (the Consolidated Cases).

 9        On June 2, 2008, prior to the Order of Joinder and pursuant to the language

10 contained in the 2006 Judgment, the Striplings filed an application for a writ of

11 garnishment against George Sulima in the 2003 Case to collect the 2003 Judgment

12 against him personally (the Writ of Garnishment). The Writ of Garnishment was

13 issued and served on Solitaire, George Sulima’s employer on June 6, 2008. Solitaire

14 and the Sulimas both filed motions to quash the Writ of Garnishment. The district

15 court denied the motions to quash the Writ of Garnishment on August 20, 2008, and

16 found that the Sulimas were jointly and severally liable for the 2003 Judgment (the

17 Denial to Quash Garnishment). On August 22, 2008, George Sulima appealed the

18 order of Denial to Quash Garnishment and the Judgment Awarding Attorney Fees.

19 On September 11, 2008, Solitaire also filed an appeal from the Denial to Quash

20 Garnishment. On September 19, 2008, Solitaire amended its appeal to include and

                                              4
 1 add the Order of Joinder. George Sulima did not file any briefs with this Court to

 2 pursue his appeal. Because George Sulima was the only judgment debtor remaining

 3 in the case and he chose not to pursue his appeal, we requested that the remaining

 4 parties address the issue of standing.

 5 ANALYSIS

 6 I.     Finality

 7        The Striplings have raised the issue of whether the Denial to Quash

 8 Garnishment and the Order of Joinder are final appealable orders that may be heard

 9 by this Court. We address the garnishment issue first. “Ordinarily [an] order denying

10 [a] motion to quash a writ of garnishment is neither a final judgment nor an

11 interlocutory judgment, order or decision practically disposing of the merits of a case.

12 Hence, it is not appealable.” Alfred v. Anderson, 86 N.M. 227, 230, 522 P.2d 79, 82

13 (1974). However, “an appeal does lie from an order refusing to quash a writ of

14 garnishment or to dismiss the garnishment proceedings if there is a [genuine] question

15 as to the jurisdiction of the issuing court over the indebtedness or [the] funds

16 impounded, or to be impounded, under the writ.” Id. In Alfred, the Supreme Court

17 suggested that such an appeal was proper because the jurisdictional question could not

18 have been resolved in an appeal of the original judgment rendered in favor of the

19 creditors and against the debtor. Id. at 230-31, 522 P.2d at 82-3.


                                              5
 1        Here, both Solitaire and George Sulima have challenged the jurisdiction of the

 2 district court in the 2003 Case to issue the Writ of Garnishment. Because Solitare was

 3 not a party in the original 2003 Case and was dismissed from the 2006 Case prior to

 4 trial, we raised the issue of whether Solitaire had standing to attack the decisions and

 5 orders entered by the district court against Sulima. If Solitaire lacks standing to

 6 appeal, we do not need to address Solitaire’s arguments regarding finality. As a result,

 7 we will only address the issue of finality based upon George Sulima’s appeal of the

 8 Denial to Quash Garnishment entered by the district court. We recognize that George

 9 Sulima did challenge the jurisdiction of the district court to issue the Writ of

10 Garnishment against him in the 2003 Case.

11        As this appeal raises a genuine question of jurisdiction, our finality

12 determination requires that we look at when the jurisdictional question could have

13 been resolved by George Sulima. See id. Prior to the Order of Joinder, we cannot see

14 how George Sulima could have addressed the jurisdictional issue arising from the

15 Writ of Garnishment issued in the 2003 Case by appealing the judgment entered

16 against him in the 2006 Case. At the time of George Sulima’s appeal, therefore, the

17 Denial to Quash Garnishment was a final appealable order involving jurisdiction that

18 George Sulima was entitled to have heard by this Court. See id. (holding that an order

19 refusing to quash a writ of garnishment was appealable where the question of


                                              6
 1 jurisdiction could not have been resolved in an appeal by the petitioners from the

 2 judgments rendered against them in the suits brought by their creditors).

 3        We next address the finality of a consolidation that was effectuated by the

 4 Order of Joinder. Although an order of consolidation does not dispose of the case or

 5 address the merits and is not normally considered a final judgment, it can be

 6 considered final where the merits of the case have already been resolved. See Roark

 7 v. Farmers Grp., Inc., 2007-NMCA-074, ¶¶ 43-44, 142 N.M. 59, 162 P.3d 896. An

 8 order “is considered final if all issues of law and fact have been determined and the

 9 case disposed of by the trial court to the fullest extent possible.” Id. ¶ 41 (internal

10 quotation marks and citation omitted). The Striplings do not dispute that the merits

11 of their 2003 Case involving fraud and the merits of their 2006 Case involving

12 fraudulent transfer had both proceeded to final judgment and conclusion. They argue

13 instead that this case is different from Roark because the consolidation does not affect

14 the substantial rights of the parties. However, Solitaire makes numerous arguments

15 regarding how the Order of Joinder is consistent with the finality requirements in

16 Roark, practically disposes of the merits of the garnishment proceedings, and affects

17 the substantial rights of George Sulima, one of the parties. Once again, we agree with

18 Solitaire that the entry of the Order of Joinder effectively disposed of the final

19 unresolved issues in the 2006 Case “to the fullest extent possible.” Id. As to the


                                              7
 1 parties in the Consolidated Cases, therefore, the Order of Joinder would be considered

 2 final and appealable. George Sulima was a party in the Consolidated Cases, but he

 3 never appealed the Order of Joinder. As a result, the real issue to be addressed is

 4 whether Solitaire has standing to attack the Order of Joinder when it was not a party

 5 to either lawsuit when the Order of Joinder was entered on August 20, 2008.

 6 II.    Standing

 7        The determination of whether a party has standing to bring a claim is a question

 8 of law which we review de novo. Prot. & Advocacy Sys. v. City of Albuquerque,

 9 2008-NMCA-149, ¶ 17, 145 N.M. 156, 195 P.3d 1. In order to have standing to

10 challenge the two disputed rulings of the district court, Solitaire must establish that

11 it meets the three requirements set forth in ACLU of N.M. v. City of Albuquerque,

12 2008-NMSC-045, ¶ 1, 144 N.M. 471, 188 P.3d 1222. As the only remaining appellant

13 in these proceedings, Solitaire asserts six issues on appeal regarding the Denial to

14 Quash Garnishment and the Order of Joinder. Therefore, Solitaire must establish

15 “injury in fact, causation, and redressability.” Id. at ¶ 10. We now proceed to address

16 the issue of Solitaire’s standing pursuant to the requirements set forth in ACLU.

17 A.     Injury in Fact

18        The most significant factor regarding Solitaire’s standing in this case is the

19 injury in fact requirement. Under this first requirement, the litigant must prove that


                                              8
 1 it is “imminently threatened with injury,” or that it faces “a real risk of future injury.”

 2 Id. ¶ 11. Because no judgment was entered against Solitaire in the 2003 Case or the

 3 2006 Case, Solitaire has not argued an injury in fact that arose as a result of the

 4 judgment amount awarded in favor of the Striplings and against George Sulima.

 5        Solitaire asserts that it has standing and an injury in fact because the Writ of

 6 Garnishment required Solitaire to withhold a total amount of $5,575.24 from George

 7 Sulima’s paychecks, issued on July 1, August 5, and September 2, 2008. Solitaire

 8 asserts that the injury arose when Solitaire chose to only withhold monies from the

 9 September 2, 2008, paycheck in the amount of $2,996.87. Solitaire does not assert

10 that the Writ of Garnishment would require it to pay any amount other than $5,575.24,

11 regardless of the amount it chose to withhold from Sulima’s paycheck. As a result,

12 Solitaire asserts that it now faces “a real risk of future injury” for the $2,578.40

13 amount that it voluntarily failed to withhold from George Sulima’s July and August

14 2008 paychecks. A real risk of future injury is sufficient to establish standing. Corn

15 v. N.M. Educators Fed. Credit Union, 119 N.M. 199, 202, 889 P.2d 234, 237 (Ct.

16 App. 1994), overruled on other grounds by Trujillo v. City of Albuquerque, 1998-

17 NMSC-031, 125 N.M. 721, 965 P.2d 305. We are also mindful of our Supreme

18 Court’s decision recognizing that to establish an injury in fact, “the extent of injury

19 can be very slight.” De Vargas Sav. & Loan Ass’n v. Campbell, 87 N.M. 469, 472,


                                                9
 1 535 P.2d 1320, 1323 (1975).

 2        We conclude that the undisputed amount owed under the Writ of Garnishment

 3 was not converted into a future injury because Solitaire willfully violated the Writ of

 4 Garnishment when it failed to withhold the full $5,575.24 amount from George

 5 Sulima’s paychecks. It is undisputed that Solitaire should have withheld the actual

 6 $5,575.24, and the amount owed has not increased or decreased. As a result, Solitaire

 7 did not suffer an injury in fact from the Writ of Garnishment issued against it in the

 8 2003 Case.

 9        In addition, the Order of Joinder did not change the fact that Solitaire remained

10 indebted to the Striplings in the amount of $5,575.24 if the Writ of Garnishment

11 remained enforceable. By entering the Order of Joinder, the district court simply

12 consolidated two related cases that involved one unified amount owed to the

13 Striplings. We interpret Solitaire’s argument as an attempt to challenge the legal

14 effect of the Order of Joinder, but Solitaire provides us with no authority to support

15 its position that the binding legal effect of the Order of Joinder created a new injury

16 to Solitaire, as a garnishee. This Court has no duty to review an argument that is not

17 adequately developed. See Headley v. Morgan Mgmt. Corp., 2005-NMCA-045, ¶ 15,

18 137 N.M. 339, 110 P.3d 1076 (declining to entertain a cursory argument that relied

19 on several factual assertions that were made without citation to the record). If any


                                             10
 1 new injury was created by the Writ of Garnishment or the Order of Joinder, it was an

 2 injury imposed upon the Sulimas and this potential injury is no longer the subject of

 3 any further appeal by George Sulima.

 4        As a matter of public policy, any acceptance of Solitaire’s future injury

 5 argument would allow garnishees to manipulate the injury in fact requirement for

 6 standing purposes by intentionally disregarding a court’s writ of garnishment. Under

 7 Solitaire’s argument, standing would only be denied to a garnishee that actually

 8 complied with the requirements of the writ and withheld the correct amount. We

 9 refuse to recognize or condone such a practice. A party is generally not allowed to

10 benefit from its own wrongdoing. See Vigil v. Haber, 119 N.M. 9, 10-11, 888 P.2d

11 455, 457 (1994) (emphasizing that “no man should take advantage of his own wrong”

12 (alteration, internal quotation marks and citations omitted)); see also Cress v. Scott,

13 117 N.M. 3, 7, 868 P.2d 648, 652 (1994) (same); Lenning v. N.M. State Bd. of Educ.,

14 82 N.M. 608, 609, 485 P.2d 364, 365 (Ct. App. 1971) (same).

15        Finally, Solitaire has failed to assert any other factual basis to establish an

16 injury in fact that applies to the Writ of Garnishment or the Order of Joinder. As a

17 result, Solitaire’s failure to withhold the undisputed $5,575.24 amount from George

18 Sulima’s other two paychecks, as required pursuant to the Writ of Garnishment, will

19 not be recognized as a legal basis to create a future injury in fact to Solitaire and


                                             11
 1 establish standing in this case.

 2 B.     Causation and Redressability

 3        Because Solitaire has failed to satisfy the first ACLU requirement of an “injury

 4 in fact,” this Court is not required to address the remaining two requirements of

 5 causation and redressability. See 2008-NMSC-045, ¶¶ 14, 23 (recognizing that the

 6 case turned on the injury in fact requirement and choosing not to address the elements

 7 of causation and redressability). Although Solitaire has summarily argued these two

 8 additional requirements in its brief, it cannot establish a casual connection or

 9 redressability without any injury in fact. Standing to challenge the Denial to Quash

10 Garnishment and the Order of Joinder has not been established by Solitaire. Because

11 Solitaire does not have standing to challenge the Denial to Quash Garnishment and

12 the Order of Joinder, it is not necessary to address the remaining issues regarding

13 jurisdiction that Solitaire has raised in this matter pursuant to the Writ of Garnishment.



14 CONCLUSION

15        Solitaire does not have standing to challenge the Writ of Garnishment or the

16 Order of Joinder. The Writ of Garnishment is fully enforceable against Solitaire as

17 the employer of the judgment debtor, George Sulima. We affirm the orders of the

18 district court and remand for further proceedings consistent with this Opinion.


                                               12
1      IT IS SO ORDERED.

2                               ___________________________________
3                               TIMOTHY L. GARCIA, Judge


4 WE CONCUR:



5 _________________________________
6 MICHAEL D. BUSTAMANTE, Judge



7 _________________________________
8 CYNTHIA A. FRY, Judge




                                  13